Name: Commission Regulation (EEC) No 498/92 of 28 February 1992 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 2. 92 Official Journal of the European Communities No L 55/53 COMMISSION REGULATION (EEC) No 498/92 of 28 February 1992 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 307/92 Q, as last amended by Regulation (EEC) No 442/92 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 307/92 to the informa ­ tion known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3696/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (% as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 1 March 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6 . 1991 , p. 27. If) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 350, 19 . 12. 1991 , p. 22. O OJ No L 32, 1 . 2. 1992, p . 20. (8) OJ No L 51 , 26. 2. 1992, p. 9. O OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 167, 25. 7. 1972, p. 9 . O OJ No L 201 , 31 . 7. 1990, p. 11 . No L 55/54 Official Journal of the European Communities 29 . 2. 92 ANNEX I Aids to colza and rape seed other than 'double zero* (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU):  Spain 17,344 17,822 18,180 18,18.5  Portugal 26,424 26,902 27,260 27,265  Other Member States 17,344 17,822 18,180 18,185 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 40,83 41,96 42,80 42,81  Netherlands (Fl) 46,01 47,27 48,22 48,24  BLEU (Bfrs/Lfrs) 842,16 865,37 882,75 883,00  France (FF) 136,94 140,72 143,54 143,58  Denmark (Dkr) 155,75 160,04 163,25 163,30  Ireland ( £ Irl) 15,241 15,662 15,976 15,981  United Kingdom ( £) 13,509 13,894 14,181 14,185  Italy (Lit) 30 551 31 393 32 023 32 032  Greece (Dr) 4111,04 4 217,90 4 269,84 4 240,83  Spain (Pta) 2 662,92 2 734,25 2 787,87 2 787,19  Portugal (Esc) 5 593,94 5 692,26 5 764,60 5 757,45 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 I. Gross aids (ECU):  Spain 18,594 19,072 19,430 19,435  Portugal 27,674 28,152 28,510 28,515  Other Member States 18,594 19,072 19,430 19,435 L Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 43,77 44,90 45,74 45,75  Netherlands (Fl) 49,32 50,59 51,54 51,55  BLEU (Bfrs/Lfrs) 902,86 926,07 943,45 943,69  France (FF) 146,81 150,59 153,41 153,45  Denmark (Dkr) 166,97 171,26 174,48 174,52  Ireland ( £ Irl) 16,340 16,760 17,075 17,079  United Kingdom ( £) 14,504 14,889 15,176 15,180  Italy (Lit) 32 752 , 33 594 34 225 34 234  Greece (Dr) 4 426,19 4 533,05 4 584,99 4 555,98  Spain (Pta) 2 851,46 2 922,79 2 976,41 2 975,73  Portugal (Esc) 5 854,78 5 953,11 6 025,44 6 018,29 29 . 2. 92 Official Journal of the European Communities No L 55/55 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 3 4 5 6 1 . Gross aids (ECU):  Spain 30,644 31,140 31,262 31,262  Portugal 37,374 37,870 37,992 . 37,992  Other Member States 18,944 19,440 19,562 19,562 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM) 44,60 45,77 46,05 46,05  Netherlands (Fl) 50,25 51,57 51,89 51,89  BLEU (Bfrs/Lfrs) 919,85 943,93 949,86 949,86  France (FF) 149,57 153,49 154,45 154,45  Denmark (Dkr) 170,12 174,57 175,66 175,66  Ireland ( £ Irl) 16,648 17,083 17,191 17,191  United Kingdom ( £) 14,744 15,143 15,237 15,237  Italy (Lit) 33 369 34 243 34 457 34 457  Greece (Dr) 4 480,05 4 588,52 4 569,1.5 4 534,00  Portugal (Esc) 7 883,06 7 985,31 8 009,97 8 001,17  Spain (Pta) 4 670,17 4 744,30 4 763,24 4 761,76 ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1st period 2nd period 3rd period 3 4 5 6 DM 2,045260 2,044140 2,043050 2,042260 Fl 2,302750 2,301620 2,300420 - 2,299470 Bfrs/Lfrs 42,108800 42,084700 42,060100 42,038500 FF 6,958320 6,956540 6,954930 6,954180 Dkr 7,930850 7,927510 7,924640 7,924090 £Irl 0,766182 0,765997 0,765319 0,764925 £ 0,709431 0,709425 0,709344 0,709257 Lit 1 535,21 1 537,43 1 539,67 1 540,78 Dr 235,93900 238,29600 240,98300 242,99600 Esc 176,00300 176,48300 176,99200 177,52400 Pta 128,31200 128,55000 128,79800 129,03900